Citation Nr: 0616886	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  99-03 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial increased evaluation in excess 
of 10 percent for service-connected ligament injury with 
medial ligament tenderness and limitation of motion of the 
right knee.

2.  Entitlement to an initial increased evaluation in excess 
of 10 percent for service-connected tendonitis of the right 
knee with right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from February 1988 to March 
1997.

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, WA.

In a decision in December 2003, the Board remanded the then 
pending appellate issues of entitlement to service connection 
for genital herpes, a right foot disability and a right wrist 
and hand disability; and the issues shown on the front page 
of this decision.

Service connection is also in effect for irritable bowel 
syndrome for which a 10 percent rating is assigned.

In subsequent actions, the VARO granted service connection 
for genital herpes, and assigned a noncompensable rating; a 
right foot disability (characterized as right foot 
tendinitis, and assigned a 10 percent rating); and a right 
wrist and hand disability characterized as right wrist and 
hand tendinitis (and assigned a 10 percent rating).  

With regard to an issue raised by the veteran in the interim, 
during the pendency but not as part of the pending appeal, 
the VARO also granted an increased rating for the veteran's 
service-connected back disorder, characterized as lower 
lumbar osteoarthritis, L-4, L-5, and S-1, formerly evaluated 
as low back strain, from 10 to 20 percent from January 31, 
2003, and from 20 to 40 percent from September 26, 2003, the 
date of the revised regulations in that regard.   

With regard to the current appellate issues, since the 
veteran contests the disability evaluation that was assigned 
following the grant of service connection, this matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  As to the original assignment 
of a disability evaluation, VA must address all evidence that 
was of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO in March 2006; he did not appear for the 
hearing.
 

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
disposition of the remaining appellate issues.

2. The veteran's right knee disorder causes mild instability 
for which he wears a brace; he has X-ray evidence of minimal 
degenerative changes.

3. The veteran's right knee disorder causes mild limitation 
of motion on occasion, with some mild medial pain over the 
patella without significant lack of endurance, fatigue, 
weakness or incoordination even during flare-ups.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for limitation of motion of the right knee are not met.  38 
U.S.C.A. §§ 1155, 5103, 5107; 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.71, Code 5024-5003 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for right knee instability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71, Code 
5257 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Including as a result of the Board's remand, 
some development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence, but that anything more is not immediately 
available.  The Board is satisfied that adequate development 
has taken place and there is a sound evidentiary basis for 
resolution of the issues at present without detriment to the 
due process rights of the veteran.  In the case of his knee, 
should symptoms increase in the future, he is free to provide 
evidence in that regard to reopen a claim for an increase.

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more. 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2005).

Under Diagnostic Code 5257, for other knee impairment, 
including recurrent subluxation or lateral instability of the 
knee, a 10 percent evaluation is provided for slight 
impairment.  A moderate degree of impairment is to be rated 
20 percent disabling.  For severe impairment a 30 percent 
rating is appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2005).

A 20 percent rating is assigned for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2005).

Limitation of flexion of the leg to 60 degrees warrants a 0 
percent rating. When flexion is limited to 45 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where flexion is limited to 30 degrees.  A 30 
percent rating is assigned in the case of flexion limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2005).

Limitation of extension of the leg to 5 degrees warrants a 0 
percent rating. When extension is limited to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2005).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45.

Tenosynovitis under Diagnostic Code 5024 is to be rated on 
limitation of motion of affected parts as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2005).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In any case, the 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

The Board would stress that although the VA has a duty to 
assist the veteran with the development of the evidence in 
connection with his claim for an increased rating, the duty 
to assist is not always a one-way street. 38 U.S.C.A. § 
5107(a) (West 2002); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).




Factual Background

Service and post-service clinical records are in the file for 
comparative purposes.  The reports relating to the right knee 
appear consistent with one another and similar findings.

When seen for his back in November 2004, he had some 
radiation of symptoms into the right lower extremity.

On an examination undertaken for VA in March 2005 and 
primarily relating to his back problems, the veteran gave a 
history of his knee injury in service.  Because of the 
placement of his knee brace, he was unable to perform the 
knee reflex or ankle reflex.  Motor function of the lower 
extremity was normal.  His posture was that of leaning 
forward using a cane for ambulation and was unsteady in his 
gait.  

On subsequent examination for VA in April 2005, the veteran 
gave a history of several falls relating to his right knee.  
He also described the in-service injury in detail.  His 
symptoms at present included constant, daily pain, throughout 
the day, making it hard to walk and with giving out of the 
leg which caused him to fall.  He said he was unable to stand 
for any length of time or play with children.  He was taking 
Acetaminophen, hydrocodone and naproxen for pain.  He had 
trouble getting out of the chair without help, could not 
stand for long and had trouble walking.  Using his cane 
helped.

On examination of the right knee, there was tenderness.  
Circumference of the right knee was 52 cm. compared to 51 cm. 
on the left.  Drawer test was normal as was McMurray test.  
There was slight degree of recurrent subluxation of the right 
knee. Range of motion was flexion of 0-140 degrees (which was 
normal); and extension of 0- degrees (which was normal).  The 
examiner opined that pain, fatigue, weakness and lack of 
endurance or incoordination did not affect the range of 
motion.  There were minimal degenerative joint disease 
changes on X-rays of the right knee.  Diagnosis was 
degenerative arthritis of the right knee with subjective 
factor being pain and objective demonstration on x-rays.  A 
supportive addendum report was later added further 
identifying the clinical data used in the assessment.

Analysis

In assessing the veteran's right knee disability, the RO has 
assigned a separate 10 percent rating for the limitation of 
motion and another 10 percent for the instability factors 
involved in the tendinitis.  

The cited range of motions show no more than minimal 
impairment and no other symptoms which would sustain an 
evaluation in excess of the 10 percent assigned.  He has some 
pain on movement but this is not felt by orthopedic examiners 
to hinder his motions significantly.

The subluxation or instability is no more than slight, and 
often, it is not even to that extent.  He has been known to 
wear a brace.  Absent moderate instability, an evaluation in 
excess of 10 percent is not warranted.

The veteran is currently rated under Diagnostic Code 5260.  
Evidence of record does not indicate that extension is 
limited to 10 degrees in the knee.  Accordingly, a higher 
rating is not warranted under Diagnostic Code 5260.  Neither 
is a higher rating available for either knee under Diagnostic 
Code 5261 as flexion is not limited to 30 degrees in the 
knee.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran 
complains of pain in the knee.  This is contemplated in the 
current 10 percent evaluations which also contemplate 
exacerbations of the service-connected disabilities within 
the confines described above.  See 38 C.F.R. § 4.1 (veteran's 
disability evaluation encompasses compensation for 
considerable loss of working time from exacerbations or 
illnesses).

The Board initially notes that a higher rating is not 
available to the veteran under Diagnostic Code 5256, as 
medical evidence of record does not indicate that the veteran 
has ankylosis of the knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5256.  

In addition, medical evidence does not show that the veteran 
has a dislocated semilunar cartilage in the knee, making a 
higher rating unavailable under Diagnostic Code 5258.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5258.

The Board finds that the functional impairment described in 
the examination report and by the veteran is indicative of no 
more than the impairment already contemplated by the assigned 
dual schedular disability ratings of 10 percent for the right 
knee reflecting the essence of the problems, i.e., 
instability and functional motion limitations of the knee.  
In this regard, a doubt is not raised to be resolved.  

And since the symptoms through the initial grant have been 
relatively consistent with one another, there is no need for 
staging pursuant to Fenderson.

It should also be noted that he has additional disabilities 
including significant back problems with radiation into the 
right lower extremity, as well as separate service connection 
for right foot tendinitis, also separately rated.  And while 
these may impact his right lower extremity at times, they are 
otherwise addressed in the separate ratings, and neither of 
these are part of the current appellate review.


Extraschedular Criteria

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the veteran 
does not contend, and there is no evidence that his right 
knee disorder has caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

Entitlement to an increased evaluation for limitation of 
motion of the right knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for instability of the 
right knee, currently separately rated as 10 percent 
disabling, is denied.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


